          Case: 1:20-cv-00156-RP Doc #: 14 Filed: 11/02/20 1 of 3 PageID #: 48




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

LAQUAVIOUS SENTREL ROGERS                                                                  PLAINTIFF

v.                                                                                  No. 1:20CV156-RP

HEAD NURSE JUDY SMITH
MEDICAL
LEE COUNTY                                                                             DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of LaQuavious Sentrel

Rogers, who challenges the conditions of his confinement under 42 U.S.C. § 1983. The court

conducted a hearing under Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), to determine which of the

plaintiff’s claims may be proper in a § 1983 case. For the purposes of the Prison Litigation Reform

Act, the court notes that the plaintiff was incarcerated when he filed this suit. Section 1983 provides a

federal cause of action against “[e]very person” who under color of state authority causes the

“deprivation of any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C.

§ 1983. The plaintiff alleges that the defendants: (1) denied him medical care for his psychological

conditions and injured jaw; and (2) placed him in unconstitutionally harsh general conditions of

confinement. For the reasons set forth below, defendant “Medical” will be dismissed as an improper

defendant, but the claims will proceed against defendants Head Nurse Judy Smith and Lee County,

Mississippi.

                                          Factual Allegations

        LaQuavious Sentrel Rogers was held in pretrial detention at the Lee County Jail on charges of

burglary and statutory rape from February 5, 2019, until his release from jail and transfer into
            Case: 1:20-cv-00156-RP Doc #: 14 Filed: 11/02/20 2 of 3 PageID #: 49




Mississippi Department of Corrections custody to serve his sentence on those charges.1 During his

stay at the jail, Nurse Judy Smith failed to provide him with his prescribed mood stabilizer drug

(Strattera), which keeps him from “going off or just snapping” and makes him calm and able to sleep.

Nurse Smith and others told Rogers that the jail would not dispense that type of drug. In the absence

of Strattera, on May 4, 2019, Rogers became agitated and out of control – and got into a heated

argument with another inmate. That inmate assaulted Rogers, dislocating or fracturing his jaw. It was

never x-rayed, but a medical officer said it looked broken to him.2 Mr. Rogers still has a difficult time

chewing and talking with his injured jaw. No one treated his jaw during his stay at the Lee County

Jail.

        Mr. Rogers’ antics during his unmedicated state also led to his placement in solitary

confinement in “the hole,” a cell with darkened windows. The windows were painted black, and

officers removed the lights from the room, which was pitch black when the door was closed. Rogers

could not even see his hand in front of his face; he could see nothing until prison staff opened the door.

He stayed in “the hole” from June 5, 2019, until June 25, 2019. He was then placed in a cell with an

inmate he did not know. He was fed “watered down food” with less than 2,000 calories per day from

February 5, 2019, until the date he filed his complaint (July 23, 2020). He lost 60 pounds (from 220

pounds down to 160 pounds ) while at the jail.




        1
         Mr. Rogers testified that he was housed in the Lee County Detention Center for “eight
months.” However, he was arrested on February 5, 2019, and the MDOC website lists his entry date
as September 24, 2020 (a little less than 20 months). Thus, it is unclear how long Mr. Rogers stayed at
the Lee County Detention Center.
        2
        Doctors with the Mississippi Department of Corrections later found the jaw to be dislocated,
and “popped” it back into place. They also provided Tylenol and an ice pack.

                                                  -2-
            Case: 1:20-cv-00156-RP Doc #: 14 Filed: 11/02/20 3 of 3 PageID #: 50




        Mr. Rogers states that his mouth still hurts, his head hurts when he tries to think about things

he does not know, and he sometimes has difficulty with written or spoken language.3 He weighs 168

pounds now.

                                  “Medical” Is Not a Proper Defendant

        In this case, Mr. Rogers lists “Medical” as a defendant. “Medical” is not an identifiable party

subject to suit; as such, this defendant must be dismissed with prejudice from this case.

                                                Conclusion

        For the reasons set forth above, defendant “Medical” will be dismissed with prejudice from

this case. The plaintiff’s claims regarding denial of medical care and harsh general conditions of

confinement will, however, proceed.

        SO ORDERED, this, the 2nd day of November, 2020.


                                                           /s/ Roy Percy
                                                           UNITED STATES MAGISTRATE JUDGE




        3
            He testified at the Spears hearing that his language difficulties have been present his whole
life.
                                                    -3-
